               Case 19-66545-lrc                      Doc 1           Filed 10/16/19 Entered 10/16/19 08:05:20                          Desc
                                                                       Petition Page 1 of 6
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

                            District of
                                          (State)
 Case number (If known):                                       Chapter                                                               019 (Intieik iffils8613
                                                                                                                                                 amended filing



              19  )66545
Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                               04119

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1. Debtor's name                                    RoYs                 (Ali              i-cci Ltt,

2. All other names debtor used
   in the last 8 years
   Include any assumed names,
   trade names, and doing business
   as names




3. Debtor's federal Employer
   Identification Number (EIN)



4. Debtor's address                           Principal place of business                                  Mailing address, if different from principal place
                                                                                                           of business

                                                             S 1—U\          Cif           -?kkAM
                                              Number         Street                                        Number      Street
                                                                             iktl)

                                                                                                           P.O. Box
                                                    1-011i\in
                                              City                                 State     ZIP Code      City                         State         ZIP Code

                                                                                                           Location of principal assets, if different from
                                                                                                           principal place of business
                                              DLkiklb
                                              County
                                                                                                           Number      Street




                                                                                                           City                         State         ZIP Code



5. Debtor's website (URL)                      buVoo                  (1.3
6. Type of debtor                            A      6orporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                              U Partnership (excluding LLP)
                                              U Other. Specify:



Official Form 201                                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 1
               Case 19-66545-lrc            Doc 1           Filed 10/16/19 Entered 10/16/19 08:05:20                                  Desc
                                                             Petition Page 2 of 6
Debtor
              Name
                                            Or-Oirn4cL6                                        Case number it known)


                                     A. Check one:
7. Describe debtor's business
                                     0 Health Care Business (as defined in 11U.S.C. § 101(27A))
                                     CI Single Asset Real Estate (as defined in 11U.S.C. § 101(51B))
                                     0 Railroad (as defined in 11U.S.C. § 101(44))
                                     0 Stockbroker (as defined in 11U.S.C. § 101(53A))
                                     LI Commodity Broker (as defined in 11U.S.C. § 101(6))
                                     0 Clearing Bank (as defined in 11U.S.C. § 781(3))
                                            one of the above


                                     B. Check all that apply:

                                     L3 Tax-exempt entity (as described in 26 U.S.C. § 501)
                                     0 Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                           § 80a-3)
                                     CI Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                     C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                        http://www.uscourts.cov/four-digit-national-association-naics-codes .



8. Under which chapter of the        Check one:
   Bankruptcy Code is the
   debtor filing?                    CI Chapter 7
                                     U Chapter 9
                                     *Chapter 11. Check all that apply
                                                           O    Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                               insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                               4/01/22 and every 3 years after that).

                                                               _ The debtor is a small business debtor as defined in 11U.S.C. § 101(51D). If the
                                                                debtor is a small business debtor, attach the most recent balance sheet, statement
                                                                of operations, cash-flow statement, and federal income tax return or if all of these
                                                                documents do not exist, follow the procedure in 11U.S.C. § 1116(1)(B).

                                                           O A plan is being filed with this petition.

                                                           O Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11U.S.C. § 1126(b).

                                                           CI The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                               for Bankruptcy under Chapter /1 (Official Form 201A) with this form.

                                                           O The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                     0 Chapter 12

9. Were prior bankruptcy cases       91-No
   filed by or against the debtor
   within the last 8 years?          U Yes. District                                    When                       Case number
                                                                                               MM/ DD / YYYY
   If more than 2 cases, attach a
   separate list.                               District                                When                       Case number
                                                                                               MM! DD / YYYY

   Are any bankruptcy cases          fro
   pending or being filed by a
   business partner or an            U Yes. Debtor                                                                 Relationship
   affiliate of the debtor?                     District                                                          When
   List all cases. If more than 1,                                                                                                MM / DD   / YYYY
   attach a separate list.                      Case number, if known


 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 2
               Case 19-66545-lrc           Doc 1         Filed 10/16/19 Entered 10/16/19 08:05:20                                    Desc
                                                          Petition Page 3 of 6
Debtor                                                                                      Case number (if known)
          ,   Name




11. Why is the case filed in this   Check all that apply:
    district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                         immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                         district.

                                    O A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or have            0
    possession of any real
                                    LI Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property or personal property
    that needs immediate                       Why does the property need immediate attention? (Check all that apply.)
    attention?
                                               O It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

                                                    What is the hazard?

                                               O It needs to be physically secured or protected from the weather.

                                               LI It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                    attention (for example, livestock, seasonal goods, meat, daily, produce, or securities-related
                                                    assets or other options).

                                               LI   Other



                                               Where is the property?
                                                                            Number        Street




                                                                            City                                             State       ZIP Code


                                               Is the property insured?

                                               Li No
                                               LI   Yes. Insurance agency

                                                         Contact name

                                                         Phone




          Statistical and administrative information



13. Debtor's estimation of          Check one:
    available funds                 4    Eunds will be available for distribution to unsecured creditors.
                                    0 After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                    a—bas                               0 1,000-5,000                                0   25,001-50,000
14. Estimated number of
                                    U 50-99                             LI 5,001-10,000                              O 50,001-100,000
    creditors
                                         100-199                        LI 10,001-25,000                             O More than 100,000
                                    LI   200-999


                                         16-$50,000                          $1,000,001-$10 million                      $500,000,001-$1 billion
15. Estimated assets
                                         $50,00l-sioomo                      $10,000,001450 million                      $1,000,000,001-$10 billion
                                         $100,001-$500,000                   $50,000,001-$100 million                    $10,000,000,001-$50 billion
                                         $500,001-$1 million                 $100,000,001-$500 million               O More than $50 billion




 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 3
              Case 19-66545-lrc               Doc 1           Filed 10/16/19 Entered 10/16/19 08:05:20                                         Desc
                                                               Petition Page 4 of 6
Debtor                                                                                              Case number (If known)


                                            $0-$50,000                               $1,000,001-$10 million                       $500,000,001-$1 billion
16. Estimated liabilities
                                      ..8   _$50,001-$100,000                    U $10,000,001450 million                         $1,000,000,001-$10 billion
                                            $100,001-$500,000                        $50,000,001-$100 million                     $10,000,000,001-$50 billion
                                            $500,001-$1 million                      $100,000,001-$500 million               Li More than $50 billion




           Request for Relief, Declaration, and Signatures



WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of        6   The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of
                                            petition.
    debtor

                                        ▪   I have been authorized to file this petition on behalf of the debtor.


                                        •   I have examined the information in this petition and have a reasonable belief that the information is true and
                                            correct.


                                        I declare under penalty of perjury that the foregoing is true and correct.

                                            Executed on        6 15 1C)
                                                            tAtA      DD / YY

                                                                                                                     Cknfe        Dain I E
                                            Signature of           rized representative of debtor             Printed name

                                            Title    6Wa4-




18. Signature of attorney
                                                                                                              Date
                                            Signature of attorney for debtor                                              MM      /DD / YYYY




                                            Printed name

                                            Firm name

                                            Number         Street

                                            City                                                                  State            ZIP Code


                                            Contact phone                                                         Email address




                                            Bar number                                                            State




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 4
       Case 19-66545-lrc   Doc 1   Filed 10/16/19 Entered 10/16/19 08:05:20   Desc
                                    Petition Page 5 of 6


U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01258991 (RS) OF 10/16/2019


ITEM    CODE    CASE           QUANTITY                       AMOUNT   BY

   1     11IN   19-66545              1                       $ 0.00   Currency
                Judge - unknown at time of receipt
                Debtor - BOOKS UNLIMITED, LLC


TOTAL:                                                        $ 0.00


FROM: Books Unlimited, LLC
      #103-106
      7105 Stonecrest Pkwy
      Lithonia, GA 30038




                                     Page 1 of 1
                   Case 19-66545-lrc                Doc 1        Filed 10/16/19 Entered 10/16/19 08:05:20                                Desc
                                                                  Petition Page 6 of 6
   Case Number: 19-66545                                       Name: Books Unlimited                                                      Chapter: 11

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

  , Individual - Series 100 Forms                                                                  Non-Individual - Series 200 Forms

MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                           Petition Deficiencies:
EA Complete List of Creditors (names and addresses of all creditors)                          D Last 4 digits of SSN
O Pro Se Affidavit (due within 7 days, signature must be notarized,                           CI Address El County
or witnessed by a Court Intake Clerk, accompanied by a picture ID.)                           O Type of Debtor
     Signed Statement of SSN (due within 7 days)                                              O Chapter
     ,                                                                                        O Nature of Debts
  kiISSING DOCUMENTS DUE WITHIN 14 DAYS                                                       O Statistical Estimates
   • Statement of Financial Affairs                                                           ID Venue
 'El Schedules: A/B D E/ F OH                                                                 1=1 Attorney Bar Number
   IS1 Summary of Assets and Liabilities
   LE Declaration About Debtor(s) Schedules                                                                              Case filed via:
 'El Attorney Disclosure of Compensation                                                          El Intake Counter by:
   I=1 Petition Preparer's Notice, Declaration and Signature (Form 119)                               O Attorney
 , - Disclosure of Compensation of Petition Preparer (Form 2800)
 t                                                                                                    O Debtor - verified ID
 - 1=I Chapter 13 Current Monthly Income
                                                                                                      El Other - copy of ID: Rodney A Daniel 404-563-
       Chapter 7 Current Monthly Income                                                           4547
       Chapter 11 Current Monthly Income
  ▪ Certificate of Credit Counseling (Individuals only)                                           0 Mailed by:
  ):p Pay Advices (Individuals only) (2 Months)                                                      O Attorney
   ti Chapter 13 Plan, complete with signatures (local form)                                         O Debtor
   • Corporate Resolution (Business Ch. 7 & 11)                                                      D Other:

 Ch.11 Business                                                                                               History of Case Association
 JZ 20 Largest Unsecured Creditors
 • List of Equity Security Holders                                                                Prior cases within       ears: n/a
      Small Business - Balance Sheet
      Small Business - Statement of Operations
 n Small Business - Cash Flow Statement                                                           Signature:
 11E1 Small Business - Federal Tax Returns                                                        Acknowledgment of re          pt o check list

 MISSING DOCUMENTS DUE WITHIN 30 DAYS
 'LI Statement of Intent— Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.gov/services-forms/banlcruptcy/filing-
without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
       ll Paid $ 0  CI 2g-Order Granting CI 3g-Order Granting 10 days ($75 due within 10 days)
          El   2d-Order Denying with filing fee of $_____ due within 10 days                 CI IFP filed (Ch.7 Individuals Only)
          El No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee.
                   You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only) to the address below.
                              All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                      **Failure to Comply may result in the dismissal of your case.**
                                                         UNITED STATES BANKRUPTCY COURT
                                                           75 Ted Turner Drive, SW, Room 1340
                                                                  Atlanta, Georgia 30303
                                                                      404-215-1000

 Intake Clerk: R.Smith                       Date: 10/16/19                         Case Opener:                                       Date:
